

116 HR 5965 IH: Leveraging our National Labs to Develop Tomorrow’s Technology Leaders Act
U.S. House of Representatives
2020-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5965IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2020Mr. Luján (for himself, Ms. Jackson Lee, Mr. Moulton, Mr. Swalwell of California, and Mr. Foster) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the Secretary of Energy to award grants to establish Lab-Embedded Entrepreneurship Programs, and for other purposes.1.Short titleThis Act may be cited as the Leveraging our National Labs to Develop Tomorrow’s Technology Leaders Act.2.Lab-embedded entrepreneurship program(a)In generalThe Secretary of Energy shall award grants to eligible entities under subsection (b) for the purpose of establishing or maintaining programs, to be known as Lab-Embedded Entrepreneurship Programs, to provide entrepreneurial fellowships, with access to the research facilities, lab expertise, and mentorship opportunities of a National Laboratory, to perform research and development and gain expertise that may be required or beneficial for the commercial application of research ideas.(b)Entrepreneurial fellowshipsAn entrepreneurial fellow participating in a program described in subsection (a) shall be provided with—(1)opportunities for entrepreneurial training, professional development, and networking through exposure to leaders from academia, industry, government, and finance who may serve as advisors to or partners of the fellow;(2)financial and technical support for research and development activities; (3)fellowship awards to cover costs of living, health insurance, and travel stipends for the duration of the fellowship; and(4)and any other resources determined appropriate by the Secretary of Energy.(c)Eligible entitiesThe entities eligible to receive grants under subsection (a) include—(1)a National Laboratory;(2)a nonprofit organization;(3)an institution of higher education;(4)a federally owned corporation; and(5)any other entity or entities that the Secretary of Energy deems appropriate.(d)Evaluation(1)MetricsThe Secretary of Energy shall develop metrics to assess the effectiveness of each program receiving a grant under subsection (a) in achieving the purposes of this section.(2)Assessments; reportNot later than 4 years after the date of the enactment of this Act, the Secretary of Energy shall—(A)conduct assessments, at least biennially, of each program receiving a grant under subsection (a) based on the metrics developed pursuant to paragraph (1); and(B)submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report summarizing the findings of these assessments.(e)CoordinationThe Secretary of Energy shall oversee the planning and coordination of grants under subsection (a) and shall identify and disseminate best practices for achieving the purpose of this section.(f)Interagency coordinationThe Secretary of Energy shall coordinate with other executive branch agencies, including the Department of Defense, regarding opportunities to partner with programs receiving a grant under subsection (a).(g)National laboratory definedIn this section, the term National Laboratory has the meaning given the term in section 2(3) of the Energy Policy Act of 2005 (42 U.S.C. 15801(3)).